DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 11-15 and 21-35 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Regarding claims 11-15.  Claims 11-15 were indicated as allowable in final office action dated 5/11/1020 and in the Examiner’s Answer dated 10/26/2020.
	Regarding claims 21-35.  Claims 21-35 are device claims corresponding to the allowed system claims 11-15 and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	--- (2009/0282005) Kim et al teaches the SIP presence message contains IM status = busy and contact priority = 0.8 and note = Don’t Disturb Please (see Table 9).
	---(2006/0031370) Lyle et al teaches IM status in conjunction with priorities for different forms of communications.  In this instance, the IM user’s preferred communication type is IM communications.  If IM communications is not used, the IM user prefers email over face to face communications.  Green may indicate that the IM user is not presently involved in a high priority task.  In contrast, the red designation is associated with a Do NOT Disturb condition, indicating that the IM user is unwilling to accept any form of communication form others (figure 2, 0018).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646